Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) by and between Employers Holdings,
Inc., a Nevada corporation (the “Company”) and Ann W. Nelson (the “Employee”) is
entered into as of the 5th day of December, 2011, effective as of January 1,
2012 (the “Effective Date”). Effective as of the Effective Date, this Agreement
shall replace and supersede, in its entirety, any prior employment agreement or
agreements between the Employee and the Company (the “Prior Agreements”) and the
Prior Agreements shall be of no force or effect.

RECITALS

A. The Employee has knowledge and experience applicable to the position of
Executive Vice President, Corporate and Public Affairs.

B. The Company desires to continue to employ the Employee to perform certain
services for the Company, its parent, if any, and their respective subsidiaries
and affiliates (the “Company Affiliates”), as may be required or requested of
the Employee in her position or positions with the Company and the Company
Affiliates, and the Employee desires to continue to be so employed by the
Company and to perform such services for the Company and the Company Affiliates.

In consideration of the premises above and mutual covenants and promises set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the parties agree as follows:

TERMS

 

1. Employment.

The Company agrees to continue to employ the Employee and the Employee accepts
such continued employment upon the terms and conditions specified herein. The
Employee agrees to continue to devote substantially all of her time and effort
during working hours in the performance of the duties called for herein and
agrees that any other non-employment related duties (i.e., industry related
groups, service on boards, etc.) will not be allowed to materially interfere
with the performance of the duties called for herein.

 

2. Term.

The term of this Agreement shall commence on the Effective Date, and continue
for two (2) years (the “Initial Term”), until December 31, 2013, and,
thereafter, shall automatically terminate unless the Company gives written
notice to the Employee no later than six (6) months prior to the expiration of
the Initial Term or any Additional Term (as defined below), as applicable, of an
intent to renew this Agreement for successive two (2) year periods (each two
(2) year period, an “Additional Term;” the Initial Term and any Additional
Terms, collectively the “Term”); subject, however to earlier termination of the
Employee’s employment with the Company in accordance with this Agreement (the
date of termination of this Agreement or, if

 

1



--------------------------------------------------------------------------------

earlier, termination of the Employee’s employment, the “Termination Date”). The
expiration of this Agreement at the end of the Term, in and of itself, shall not
constitute, nor be construed or interpreted as, a termination of the Employee’s
employment that would make her eligible for benefits or payments under this
Agreement. This Agreement shall expire upon the termination of the Employee’s
employment for any reason, subject to the provisions of subsection 10(h) below.

 

3. Services and Duties.

The Employee shall continue to serve as Executive Vice President, Corporate and
Public Affairs and/or such other position or positions as may be mutually agreed
upon by the parties from time to time, and shall perform such duties as may be
assigned by the Chief Executive Officer from time to time. At the request of the
Board of Directors of the Company (the “Board”), the Employee shall also serve
as a director of the Company and/or one or more of the Company Affiliates at no
additional compensation. The Employee agrees that upon the termination of her
employment with the Company, she shall resign from the Board and any and all
boards of the Company Affiliates effective on the Termination Date.

 

4. Compensation and Benefits.

 

  (a) During the Term, the Company shall pay to the Employee an annual salary of
not less than $246,000 (“Base Salary”), which amount shall be paid according to
the Company’s regular payroll practices. The Company agrees to review the Base
Salary on an annual basis and adjust the salary to comply with the executive
compensation policy in effect at the time of the review. Any adjustment made to
the annual salary will establish the new Base Salary for the Employee. All
payments made pursuant to this Agreement, including but not limited to this
subsection 4(a), shall be reduced by and subject to withholding for all federal,
state, and local taxes and any other withholding required by applicable laws and
regulations.

 

  (b) The Company will provide an annual incentive (the “Annual Incentive”) to
the Employee during the Term based on the Employee’s and the Company’s
performance, as determined by the Board (or a committee thereof) in its sole
discretion. In this regard, the Board (or a committee thereof) shall set an
annual incentive target of not less than forty-five percent (45%) of Base
Salary, and the Annual Incentive shall be paid in accordance with the Company’s
regular practice for its senior officers, as in effect from time to time. To the
extent not duplicative of the specific benefits provided herein, the Employee
shall be eligible to participate in all incentive compensation, retirement,
supplemental retirement and deferred compensation plans, policies and
arrangements that are provided generally to other senior officers of the Company
at a level (in terms of the amount and types of benefits and incentive
compensation that the Employee has the opportunity to receive and the terms
thereof) determined in the sole discretion of the Board (or a committee
thereof).

 

2



--------------------------------------------------------------------------------

  (c) The Employee agrees that the amounts payable and benefits provided under
this Agreement, including but not limited to any amounts payable or benefits
provided under this Section 4 and Section 7 constitute good, valuable and
separate consideration for the non-competition, assignment and release of
liability provisions contained herein. The Employee acknowledges that she is
aware of the effect of the non-competition, assignment and release of liability
provisions contained herein and agrees that the amounts payable and benefits
provided under this Agreement, including but not limited to the amounts payable
and benefits provided under this Section 4 and Section 7, if any, constitute
sufficient consideration for her agreement to these provisions.

 

  (d) In addition to the compensation called for in this Agreement, the Employee
shall be entitled to receive any and all employee benefits and perquisites as
the Company from time to time in its discretion determines to offer.

 

5. Insurance.

The Employee agrees to submit to physical examinations at a reasonable time as
requested by the Company for the purpose of the Company’s obtaining life
insurance on the life of the Employee for the benefit of the Company; provided,
however, that the Company shall bear the costs for such examinations and shall
pay all premiums on any life insurance obtained as a result of such
examinations. The Employee further agrees to submit to drug testing in
accordance with the Company’s policies and procedures.

 

6. Termination.

 

  (a) The Company, at any time, may terminate this Agreement and the Employee’s
employment immediately for “Cause.” Cause is defined as:

 

  (i) A material breach of this Agreement by the Employee;

 

  (ii) Failure or inability of the Employee to obtain or maintain any required
licenses or certificates;

 

  (iii) Willful violation by the Employee of any law, rule or regulation,
including but not limited to any material insurance law or regulation, which
violation may, as determined by the Company, adversely affect the ability of the
Employee to perform her duties hereunder or may subject the Company to liability
or negative publicity; or

 

3



--------------------------------------------------------------------------------

  (iv) Conviction or commission of or the entry of a guilty plea or plea of no
contest to any felony or to any other crime involving moral turpitude.

 

  (b) The Employee may terminate this Agreement and her employment with the
Company immediately for “Good Reason,” which shall mean the occurrence of any of
the following events with respect to which the Employee has notified the Company
of the existence thereof within no more than ninety (90) days of the initial
existence thereof and which is not cured by the Company within thirty (30) days
of the Company’s receipt of written notice from the Employee of the events
alleged to constitute such Good Reason:

 

  (i) A material diminution in the Employee’s base compensation;

 

  (ii) A material diminution in the Employee’s authority, duties or
responsibilities; or

 

  (iii) Any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

  (c) The Company may also terminate this Agreement and the Employee’s
employment upon the occurrence of one or more of the following events or
reasons, subject to applicable law (or, in the case of subsection 6(c)(i) below,
termination of this Agreement and the Employee’s employment will be automatic):

 

  (i) Death of the Employee;

 

  (ii) The Employee is deemed to be disabled in accordance with the policies of
the Company or the law or if the Employee is unable to perform the essential job
functions of the Employee’s position with the Company, with or without
reasonable accommodation, for a period of more than 100 business days in any 120
consecutive business day period. The Employee is entitled to any and all short
term or long term disability programs, like any other employee, in accordance
with the terms of such programs and the policies of the Company; or

 

  (iii) At any time for any other reason or no reason in the sole and absolute
discretion of the Company.

 

4



--------------------------------------------------------------------------------

7. Payments Upon Termination.

 

  (a) Qualifying Termination and Severance Pay. If the Company terminates the
Employee’s employment prior to the expiration of the Term but other than during
the CIC Period (as defined below) for any reason other than as specified above
in subsection 6(a) for Cause, subsection 6(c)(i) by reason of the death of the
Employee, or subsection 6(c)(ii) for disability, or if the Employee terminates
her employment for Good Reason pursuant to subsection 6(b), the Employee shall
receive the following severance pay (the “Severance Pay”):

 

  (i) In lieu of any further salary payments to the Employee for periods
subsequent to the Termination Date and in lieu of any severance benefit
otherwise payable to the Employee, an amount equal to two (2) times Base Salary,
payable in equal bi-weekly installments on the Company’s regular payroll dates
as in effect on such Termination Date, for twenty four (24) months following the
Termination Date, with payments commencing on the payroll date applicable to the
first full payroll period occurring following the Applicable Release Period (as
defined below), which first payment date shall be no later than sixty (60) days
following the Termination Date; provided, however, that (A) such payments shall
be delayed to the extent required under subsection 7(c)(iv) or Section 25 below
and (B) the amount of the first payment shall be equal to the total amount of
bi-weekly installments that would have been paid had the first payment been made
on the first full payroll date occurring following the Termination Date, with
each subsequent payment equal to the bi-weekly installment. The payments shall
be subject to normal payroll deductions.

 

  (ii) Continuation of the medical, dental and vision insurance coverage in
effect on the Termination Date for a period of eighteen (18) months following
the Termination Date with the Company paying the employer portion of the premium
and the Employee paying the employee portion, including dependents if
applicable, of the premium during such eighteen (18) month period, provided that
the Employee elects to continue such insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”). The Employee is
solely responsible for taking the actions necessary to exercise her rights under
COBRA for the insurance coverage the Employee has in effect, including coverage
for dependents if applicable, on the Termination Date.

 

  (b)

Severance Pay as Liquidated Damages. The parties agree, in the event of a
material breach of this Agreement by the Company with respect to which the
Employee has given notice and that is not cured, in either case, in accordance
with subsection 6(b), following which the Employee terminates her employment for
Good Reason, that actual damages are speculative and that the amount of the

 

5



--------------------------------------------------------------------------------

  Severance Pay or, if applicable, the CIC Severance Pay (as defined below) set
forth herein is liquidated damages and is a reasonable estimate of what damages
would be for a material breach of this Agreement.

 

  (c) Conditions to Severance Pay or CIC Severance Pay; the Applicable Release
Period. The Employee agrees and acknowledges that the following must be
satisfied by the Employee before she is entitled to the Severance Pay or, if
applicable, the CIC Severance Pay, as provided in subsections (i), (ii) and
(iii) herein:

 

  (i) That the Employee returns any and all equipment, software, data, property
and information of the Company or the Company Affiliates, including documents
and records or copies thereof relating in any way to any proprietary information
of the Company or any of the Company Affiliates whether prepared by the Employee
or any other person or entity. That the Employee further agrees that she shall
not retain any proprietary information of the Company or any of the Company
Affiliates after the Termination Date;

 

  (ii) That the Employee executes a Global Release of Liability, in a form to be
determined by the Company in its sole discretion, which releases the Company and
the Company Affiliates from liability for any and all claims, complaints and
causes of action, whether based in law or equity, arising from, related to or
associated with the Employee’s employment by the Company or under this Agreement
and that such release has become effective and non-revocable. That the Employee
further acknowledges and agrees that she has not made and will not make any
assignment of any claim, cause or right of action, or any right of any kind
whatsoever, arising from, related to or associated with the employment of the
Employee by the Company; and

 

  (iii) That the Employee reaffirms the covenants contained herein, in writing,
including, but not limited to, the covenants set forth in Section 10.

 

  (iv)

Notwithstanding anything in this Agreement to the contrary, in any case where
the first and last days of the applicable release and nonrevocability periods
provided for in the Global Release of Liability (the “Applicable Release
Period”) are in two separate taxable years, any payments required to be made to
the Employee under this Agreement that are treated as deferred compensation for
purposes of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder (“Section 409A”)
shall be made in the later taxable year, as soon as practicable, but in no event
later than thirty

 

6



--------------------------------------------------------------------------------

  (30) days following the conclusion of the Applicable Release Period. In
addition to the foregoing, the Applicable Release Period shall conclude no later
than sixty (60) days following the Termination Date.

 

  (d) Voluntary Termination by the Employee. The Employee may terminate her
employment and this Agreement for reasons other than those identified in
subsection 6(b) upon not less than sixty (60) days prior written notice. If the
Employee terminates her employment and this Agreement pursuant to this
subsection 7(d), she shall be entitled only to the following:

 

  (i) Any unpaid salary through the Termination Date; and

 

  (ii) Payment for any accrued and unused vacation as of the Termination Date.

 

  (e) Qualifying Change in Control Termination. If, before the expiration of the
Term, the Company terminates the Employee’s employment within the period
commencing six (6) months prior to and ending eighteen (18) months following a
Change in Control (as defined below), such period referred to herein as the “CIC
Period,” for any reason other than as specified above in subsection 6(a) for
Cause, subsection 6(c)(i) for the death of the Employee, or subsection 6(c)(ii)
for disability, or if the Employee terminates her employment and this Agreement
for Good Reason pursuant to subsection 6(b), the Employee shall receive the
severance pay set forth in subsections (i) and (ii) below (the “CIC Severance
Pay”), provided that if the Employee’s employment is terminated during the six
(6) month period prior to a Change in Control, the Employee shall be entitled to
CIC Severance Pay only if such termination (x) was by the Company other than for
Cause but at the request or direction of any person that has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control, (y) was by the Employee for Good Reason and the circumstance or
event that constitutes Good Reason occurred at the request or direction of such
person or (z) was by the Company without Cause and the Employee reasonably
demonstrates that such termination was otherwise in connection with or in
anticipation of a Change in Control; and if the Employee is not entitled to CIC
Severance Pay hereunder, then the Employee’s termination of employment will not
be deemed to have occurred during the CIC Period for purposes of subsection
7(a):

 

  (i)

In lieu of any further salary payments to the Employee for periods subsequent to
the Termination Date and in lieu of any severance benefit otherwise payable to
the Employee, a lump sum cash payment equal to two (2) times the sum of (A) Base
Salary and (B) the average of the annual bonus amounts earned by the Employee
for the three (3) years preceding the year in which the Change in Control
occurs. Such payment

 

7



--------------------------------------------------------------------------------

  shall be made as soon as practicable (but in no event later than sixty
(60) days) following the Termination Date; provided, however, that such payments
shall be delayed to the extent required under subsection 7(c)(iv) or Section 25
below; and

 

  (ii) Continuation of the medical, dental and vision insurance coverage in
effect on the Employee’s Termination Date for a period of eighteen (18) months
following the Termination Date with the Company paying the employer portion of
the premium and the Employee paying the employee portion, including dependents
if applicable, of the premium during such eighteen (18)-month period, provided
that the Employee elects to continue such insurance coverage under COBRA. The
Employee is solely responsible for taking the actions necessary to exercise her
rights under COBRA for the insurance coverage the Employee has in effect,
including coverage for dependents if applicable, on the Termination Date.

 

  (f) Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred if the event set forth in any one
of the following paragraphs shall have occurred:

 

  (i) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; or

 

  (ii) Any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 

  (iii) A majority of members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election; or

 

  (iv) Any one person or group acquires (or has acquired during the immediately
preceding twelve (12)-month period ending on the date of the most recent
acquisition) assets of the Company with an aggregate gross fair market value of
not less than forty percent (40%) of the aggregate gross fair market value of
the assets of the Company immediately prior to such acquisition. For this
purpose, gross fair market value shall mean the fair value of the affected
assets determined without regard to any liabilities associated with such assets.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (2) a
“Change in Control” shall not be deemed to have occurred as result of any
secondary offering of Company common stock to the general public through a
registration statement filed with the Securities and Exchange Commission. The
Board shall determine whether a Change in Control has occurred hereunder in a
manner consistent with the provisions of Section 409A.

 

  (g) No Duplication of Payments or Benefits. Notwithstanding any provision of
this Agreement to the contrary, the Employee shall not be eligible to receive
any payments or benefits under both subsections 7(a) and 7(e); but rather, to
the extent the conditions set forth in subsection 7(a) and subsection 7(e) are
satisfied, the Employee shall be eligible to receive payments and benefits under
only subsection 7(e).

 

  (h) Golden Parachute (Section 280G) Safe Harbor.

 

  (i)

If it is determined that any payment or benefit received or to be received by
the Employee, whether pursuant to this Agreement or otherwise (the “Severance
Payments”), is a “parachute payment” within the meaning of section 280G of the
Code (all such payments and benefits, including the Severance Payments as
applicable hereinafter called the “Total Payments”) that will be subject (in
whole or part) to the tax imposed under section 4999 of the Code (the “Excise
Tax”), then if (A) the Total Payments exceed the largest amount that would
result in no portion of the Total Payments being subject to the Excise Tax (the
“Safe Harbor”), and (B) the reduction of the Total Payments to an amount equal
to the Safe Harbor would provide the Employee with a greater after-tax amount
than would be provided to the Employee if the Total Payments were not reduced,
then the amounts payable to the Employee under this Agreement shall be reduced
(but not below zero) to the Safe Harbor. If the Severance Payments are reduced
pursuant to this subsection, then the non-cash portion of the Total Payments
shall first be reduced, and the cash portion of the Total Payments shall
thereafter be reduced (in each case in reverse order beginning with payments or
benefits that are to be paid or provided the farthest in time from the Change in
Control), so that the amount of the Total Payments is equal to the Safe Harbor.
Any reduction pursuant to the

 

9



--------------------------------------------------------------------------------

  preceding sentence shall take precedence over the provisions of any other
plan, program, agreement or arrangement governing the Employee’s rights and
entitlements to any benefits or compensation.

 

  (ii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) selected by the Board in existence immediately prior to
the Change in Control, does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code, including by reason of section
280G(b)(4)(A) of the Code, (B) the Severance Payments shall be reduced only to
the extent necessary so that the Total Payments (other than those referred to in
clause (A)) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4)(B) of the Code or are
otherwise not subject to disallowance as deductions by reason of section 280G of
the Code, in the opinion of Tax Counsel, and (C) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Company’s independent auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code. If the Employee disputes
the Company’s calculations (in whole or in part), the reasonable opinion of Tax
Counsel with respect to the matter in dispute shall prevail.

 

  (iii) In the event that a change is finally determined to be required in the
amount of taxes paid by, or withheld on behalf of, the Employee, then
appropriate adjustments will be made under this Agreement such that the net
amount that is payable to the Employee reflects the intent of the parties
pursuant to this Agreement. If the Company owes the Employee an additional
payment under this subsection, such payment shall be made to the Employee
promptly, but in no event more than sixty (60) days following the date the
underpayment is finally determined, but no later than the calendar year
following the calendar year in which the underpayment is finally determined. If
the Employee owes an amount to the Company pursuant to this Section, then the
Employee shall repay such amount to the Company promptly, but in no event more
than sixty (60) days following the date that the overpayment by the Company is
finally determined, but no later than the calendar year following the calendar
year in which the overpayment is finally determined. Any repayment pursuant to
this subsection (either by the Company or the Employee) shall include applicable
interest on the amount of such repayment at 120% of the rate provided in section
1274(b)(2)(B) of the Code.

 

10



--------------------------------------------------------------------------------

  (iv) The Employee and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments. The Company also shall pay to the Employee all legal fees and expenses
incurred by the Employee in connection with any tax audit or proceeding to the
extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within sixty
(60) business days after delivery of the Employee’s written request for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require (but in no event shall any such payment be made after the
end of the calendar year following the calendar year in which the expenses were
incurred), provided that no such payment shall be made in respect of fees or
expenses incurred by the Employee after the later of the tenth
(10th) anniversary of the effective date of the Employee’s termination with the
Company or the Employee’s death and, provided further, that, upon the Employee’s
“separation from service” (as such term is defined under Section 409A) with the
Company, in no event shall any additional such payments be made prior to the
date that is six (6) months after the date of the Employee’s “separation from
service” to the extent such payment delay is required under section
409A(a)(2)(B) of the Code.

 

8. Licensing.

The Employee has obtained and possesses, or will obtain and possess, and will
maintain throughout the Term hereof, all licenses, approvals, permits, and
authorization (the “Licenses”) necessary to perform the Employee’s duties
hereunder. Any costs, attorneys’ fees, investigation fees or other expenses
incurred in connection with obtaining or maintaining such Licenses shall be
borne by the Company, provided that payment of such fees or costs by the Company
shall be made no later than the end of the year following the year in which the
expenses were incurred. The Employee warrants that the Employee is fully
eligible, under all standards and requirements, to obtain, possess, and maintain
such Licenses and that the Employee will commit no acts during the Term hereof
that would jeopardize or eliminate the Employee’s ability to possess or maintain
such Licenses.

 

9. Rules and Regulations.

The Employee shall observe, enforce, and comply with the policies, philosophies,
strategies, rules, and regulations of the Company, as they may be promulgated
and/or modified from time to time, and shall carry out and perform the orders,
directions, and policies of the Company, as they may be stated and/or amended
from time to time, either orally or in writing. A violation of this Section 9 by
the Employee is a material breach of this Agreement.

 

11



--------------------------------------------------------------------------------

10. Restrictive Covenants.

In consideration of the amounts payable and benefits provided under Section 4,
and, if applicable, Section 7, the other compensation paid hereunder, and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the parties, the parties agree to the following provisions of
this Section 10:

 

  (a) Non-Competition. The Employee understands and agrees that the Company and
the Company Affiliates do business throughout the State of Nevada and other
states. The Employee further understands and agrees that she is a high ranking
officer of the Company and will have access to confidential and trade secret
information and goodwill of the Company and the Company Affiliates that will
allow the Employee to unfairly compete with the Company and the Company
Affiliates justifying this restriction. If the Employee’s employment is
terminated (by either the Employee or the Company), during the Term, for any
reason other than as specified above in subsection 6(c)(i) by reason of the
death of the Employee, then for a period of eighteen (18) months commencing on
the Termination Date, the Employee agrees that, without the written permission
of the Company, she will not engage (whether as owner, partner, controlling
stockholder, controlling investor, employee, adviser, consultant, or otherwise)
in any business that is in direct competition with the business being conducted
by the Company or any of the Company Affiliates as of the Termination Date, in
Nevada or in any other state in which the Company is conducting such business
(the “Non-Compete Area”) as of the Termination Date.

 

  (b) Non-Solicitation. Without limiting the generality of the foregoing, the
Employee agrees that for a period of eighteen (18) months following the
Employee’s termination of employment (for any reason, by either the Employee or
the Employer), she will not, without the prior written consent of the Company,
directly or indirectly solicit or attempt to solicit, within the Non-Compete
Area, any business from any person or entity that the Company or any of the
Company Affiliates called upon, solicited, or conducted business with as of such
Termination Date, any persons or entities that have been customers of the
Company or any of the Company Affiliates or recruit any person who has been or
is an employee of the Company or any of the Company Affiliates, during the
preceding one (1)-year period from the Termination Date. In addition, the
Employee agrees that she shall not directly or indirectly solicit or encourage
any employee of the Company or any of the Company Affiliates to go to work for
or with the Employee for a period of one (1)-year following the Termination
Date.

 

  (c) In the event the Employee violates subsection 10(a) or 10(b), the
applicable period of time during which the respective restriction applies will
automatically be extended for the period of time from which the Employee began
such violation until she permanently ceases such violation. If any provision of
these covenants is invalid in whole or in part, it will be limited, whether as
to time, area covered, or otherwise as and to the extent required for its
validity under the applicable law and as so limited, will be enforceable.

 

12



--------------------------------------------------------------------------------

  (d) Confidential Information. The Employee acknowledges that she has had or
will have access to the confidential information of the Company and the Company
Affiliates (including, but not limited to, records regarding sales, price and
cost information, marketing plans, customer names, customer lists, sales
techniques, distribution plans or procedures, and other material relating to the
business conducted by the Company and the Company Affiliates), proprietary, or
trade secret information (the “Confidential Information”), and agrees never to
use the Confidential Information other than for the sole benefit of the Company
and the Company Affiliates and further agrees to never disclose such
Confidential Information (except as may be required by regulatory authorities or
as may be required by law) to any entity or person that is not an officer of the
Company or a Company Affiliate at the time of such disclosure, without the prior
written consent of the Company. The Employee further acknowledges that this
covenant to maintain Confidential Information is necessary to protect the
goodwill and proprietary interests of the Company and the Company Affiliates and
the restriction against the disclosure of Confidential Information is reasonable
in light of the consideration and other value the Employee has received or will
receive pursuant to this Agreement and otherwise pursuant to her employment by
the Company.

 

  (e) From and following the Employee’s termination of employment, the Employee
agrees to cooperate with the Company and the Company Affiliates in any
litigation, administrative proceeding, investigation or audit involving any
matters with which the Employee has knowledge of from her employment with the
Company. The Company shall reimburse the Employee for reasonable expenses,
including reasonable compensation for services rendered at her hourly rate of
compensation as of the Termination Date, incurred in providing such assistance
and approved by the Company. The Company shall reimburse the Employee for such
expenses incurred in accordance with the policies and procedures of the Company,
but in no event no later than the end of the year following the year in which
the expenses were incurred.

 

  (f)

In the event of a violation of this Section 10, the Company and the Company
Affiliates shall be entitled to any form of relief at law or equity, and the
parties agree and acknowledge that injunctive relief is an appropriate, but not
exclusive, remedy to enforce the provisions hereof. The existence of any claim
or cause of action of the Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense of the Company’s
enforcement of the covenants set forth in this Section 10. The Employee hereby
submits to the jurisdiction of the courts of the State of Nevada and federal
courts therein for the purposes of any actions or proceedings instituted by the
Company

 

13



--------------------------------------------------------------------------------

  to enforce its rights under this Agreement, to seek money damages or seek
injunctive relief. The Employee further acknowledges and agrees (i) that the
obligations contained in Section 10 of this Agreement are necessary to protect
the interests of the Company and the Company Affiliates, (ii) that the
restrictions contained herein are fair, do not unreasonably restrict the
Employee’s further employment and business opportunities, and are commensurate
with the compensation arrangements set out in this Agreement and (iii) that such
compensation arrangements constitute separate consideration for the obligations
set forth in this Section 10. The covenants contained in Section 10 shall each
be construed as an agreement independent of any other provisions of this
Agreement. Both parties intend to make the covenants of Section 10 binding only
to the extent that it may be lawfully done under existing applicable laws. If a
court of competent jurisdiction decides any part of any covenant is overly
broad, thereby making the covenant unenforceable, the parties agree that such
court shall substitute a reasonable, judicially enforceable limitation in place
of the offensive part of the covenant and as so modified the covenant shall be
as fully enforceable as set forth herein by the parties themselves in the
modified form.

 

  (g) The Employee acknowledges that it is possible that the corporate structure
of the Company could change during the Term. The Employee hereby acknowledges
and affirms that the Company may assign its rights under this Agreement,
including but not limited to its rights to enforce the covenants set forth in
this Section 10, to a third-party without the approval of or additional
consideration to the Employee. The Employee acknowledges and agrees that the
consideration called for herein is good and sufficient consideration for the
Company’s right to assign its rights under this Agreement.

 

  (h) Subsections 10(a) through (g), inclusive, of this Agreement shall survive
either termination of the employment relationship and/or termination of this
Agreement for the full period set forth in subsections 10(a) through (g),
inclusive.

 

11. Work for Hire.

The Employee agrees that any work, invention, idea or report that she produces
or that results from or is suggested by the work the Employee does on behalf of
the Company or any of the Company Affiliates is “work for hire” (hereinafter
referred to as “Work”) and will be the sole property of the Company. The
Employee agrees to sign any documents, during or after employment that the
Company deems necessary to confirm its ownership of the Work, and the Employee
agrees to cooperate with the Company to allow the Company to take advantage of
its ownership of such Work.

 

14



--------------------------------------------------------------------------------

12. Assignment of Agreement.

The Employee agrees that her services are unique and personal and that,
accordingly, the Employee may not assign her rights or delegate her duties or
obligations under this Agreement. The Company may assign its rights, duties, and
obligations under this Agreement to any successor to its business. This
Agreement shall inure to the benefit of and be binding upon the Company’s
successors and assigns.

 

13. Indemnification of the Employee.

The Company shall indemnify the Employee and hold her harmless for acts or
decisions made by her in good faith while performing services for the Company or
any of the Company Affiliates to the maximum extent allowed by law. The Company
shall also use its reasonable efforts to obtain coverage for her under any
insurance policy now in force or hereinafter obtained during Term covering the
officers and directors of the Company against lawsuits, subject to the business
judgment of the Board. The Company shall pay all expenses, including attorneys’
fees of an attorney selected and retained by the Company to represent the
Employee, actually and necessarily incurred by the Employee in connection with
the defense of such act, suit, or proceeding and in connection with any related
appeal, including the cost of court settlements, provided that, to the extent
required by Section 409A, any such payment by the Company shall be made no later
than the end of the year following the year in which the expenses were incurred.

 

14. Notices.

Any notice, document, or other communication that either party may be required
or may desire to give to the other party shall be in writing, and any such
notice may be given or delivered personally or by mail or facsimile. Any such
notices given or delivered personally shall be given or delivered by hand to an
officer of the entity to which they are being given or delivered or the
individual, as the case may be, and shall be deemed given or delivered when so
given or delivered by hand. Any such notices given or delivered by facsimile
will be deemed given or delivered upon receipt by the sender of a successful
facsimile transmission to the facsimile number below, and any such notices given
or delivered by mail shall be deemed given or delivered three (3) days after it
is deposited in the U.S. mail, certified or registered mail, return receipt
requested, with all postage and fees prepaid, addressed to the person or entity
in question as follows:

If to the Employee:

Ann W. Nelson

To the address (or facsimile number, if applicable) on record with the Company

 

15



--------------------------------------------------------------------------------

If to the Company:

Chief Executive Officer

Employers Holdings, Inc.

10375 Professional Circle

Reno, Nevada 89521-4802

Fax: (775) 886-5499

or, in either case, to such other address as either party may have previously
notified the other pursuant to the provisions of this Section 14.

 

15. Severability.

In the event that any provision hereof shall be declared by a court of competent
jurisdiction to be void or voidable as contrary to law or public policy, such
declaration shall not affect the continuing validity or enforceability of any
other provisions hereof insofar as it may be reasonable and practicable to
continue to enforce such other provision in the absence of the provision which
shall have been declared to be void and voidable.

 

16. Remedy for Breach.

Both parties recognize that the services to be performed by the Employee are
special and unique. The Company will have the right to seek and obtain damages
and any available equitable remedies for the Employee’s breach of this
Agreement. The Employee’s remedy for any breach of this Agreement is strictly
limited to the Severance Pay or CIC Severance Pay, as the case may be, called
for herein.

 

17. Mitigation of Damages.

The Employee shall not be required to mitigate damages or the amount of any
payment provided under this Agreement by obtaining other employment or otherwise
after the termination of employment hereunder, and any amounts earned by the
Employee, whether from self-employment or other employment shall not reduce the
amount of any Severance Pay or CIC Severance Pay, as the case may be, called for
herein.

 

18. Attorneys’ Fees and Costs.

In any claim or dispute between the parties arising out of or associated with
this Agreement or the breach thereof or otherwise arising out of or associated
with the Employee’s employment by the Company, the prevailing party shall be
entitled to recover all reasonable attorneys’ fees, expenses, and costs thereof
or associated therewith, provided that, to the extent required by Section 409A,
any such payment by the Company shall be made no later than the end of the year
following the year in which such fees, expenses and costs were incurred. The
term “prevailing party” means the party obtaining substantially the relief
sought via litigation or through an action in arbitration.

 

16



--------------------------------------------------------------------------------

19. Integration, Amendment, and Waiver.

This Agreement and such other written agreements referenced in this Agreement
(other than the Prior Agreements), constitute the entire agreement between the
parties pertaining to the subject matter contained in it except as expressly
provided herein, and supersedes all prior agreements, representations,
assurances, and understandings of the parties, including the Prior Agreements.
No amendment of, addition to, or modification of this Agreement shall be binding
unless executed in writing by the parties. Any term or provision of this
Agreement may be waived in a signed writing at any time by the party that is
entitled to the benefit thereof, provided, however, that any waiver shall apply
only to the specific event or omission waived and shall not constitute a
continuing waiver. Any term or provision of this Agreement may be amended or
supplemented at any time by a written instrument executed by all the parties
hereto.

 

20. Captions.

The captions and section headings of this Agreement are for convenience and
reference only, and shall have no effect on the interpretation or construction
of this Agreement.

 

21. Applicable Law.

The substantive laws of the State of Nevada shall govern the validity,
construction, interpretation, performance, and effect of this Agreement, without
regard to the conflicts of laws provisions thereof.

 

22. Arbitration.

Any controversy, cause of action or claim related to or arising out of or in
connection with the Employee’s employment with the Company, including but not
limited to termination of such employment or under this Agreement, other than an
action to enforce the provisions of Section 10 herein or the breach thereof,
shall be settled by arbitration according to the rules of the American
Arbitration Association applicable to disputes arising in Nevada and under
Nevada law. Any party to the arbitration may enter judgment upon the award
rendered by the arbitrator in any court having jurisdiction thereof. The
arbitrator shall not be entitled to amend or alter the terms of this Agreement.
Notwithstanding this Section 22, the Company shall be entitled to seek any
available equitable remedy for enforcement of provisions of this Agreement.

 

23. Authorization.

The Company and the Employee, individually and severally, represent and warrant
to the other party that it has the authorization, power and right to deliver,
execute and fully perform the obligations under this Agreement in accordance
with its terms. The Employee represents and

 

17



--------------------------------------------------------------------------------

warrants to the Company that there is no restriction or limitation, by reason of
this Agreement or otherwise, upon the Employee’s right or ability to enter into
this Agreement and fulfill her obligations under this Agreement.

 

24. Acknowledgment.

The Employee acknowledges that she has been given a reasonable period of time to
study this Agreement before signing it. The Employee certifies that she has
fully read, and has received an explanation of, and completely understands the
terms, nature, and effect of this Agreement. The Employee further acknowledges
that she is executing this Agreement freely, knowingly, and voluntarily and that
the Employee’s execution of this Agreement is not the result of any fraud,
duress, mistake, or undue influence whatsoever. In executing this Agreement, the
Employee does not rely on any inducements, promises, or representations by the
Company or any person other than the terms and conditions of this Agreement.

 

25. Section 409A.

Notwithstanding anything to the contrary in this Agreement, the payment of
consideration, compensation, and benefits pursuant to this Agreement shall be
interpreted and administered in a manner intended to avoid the imposition of
additional taxes under Section 409A. Notwithstanding any provision to the
contrary in this Agreement or otherwise, no payment or distribution under this
Agreement or otherwise that constitutes an item of “deferred compensation” under
Section 409A and becomes payable by reason of the termination of the Employee’s
employment hereunder shall be made to the Employee unless and until the
termination of the Employee’s employment constitutes a “separation from service”
(as such term is defined in Section 409A).

In addition, no such payment or distribution of deferred compensation shall be
made to the Employee prior to the earlier of (a) the expiration of the six
(6) month period (the “Six Month Period”) measured from the date of the
Employee’s “separation from service” (as such term is defined in Section 409A),
and (b) the date of the Employee’s death, if the Employee is deemed at the time
of such separation from service to be a “specified employee” within the meaning
of that term under Section 409A (the “Six Month Delay”) and if such delayed
commencement is otherwise required to avoid an “additional tax” under section
409A(a)(1)(B) of the Code. All payments and benefits that are delayed pursuant
to the immediately preceding sentence shall be paid to the Employee in a lump
sum upon expiration of such six (6) month period (or if earlier, upon the
Employee’s death).

Notwithstanding the foregoing provisions, to the extent permitted under
Section 409A, any separate payment or benefit under this Agreement or otherwise
shall not be “deferred compensation” subject to Section 409A and the Six Month
Delay to the extent provided in the exceptions in Treasury Regulation section
1.409A-1(b)(4) and (b)(9) and any other applicable exception or provision under
Section 409A. Further, each individual installment payment that becomes payable
under this Agreement and each payment of the Severance Pay or if applicable, the
CIC Severance Pay shall be a “separate payment” under Section 409A.
Specifically, to the extent the provisions of Treasury Regulation section
1.409A-1(b)(9) are applicable to the Severance Pay or if applicable, the CIC
Severance Pay, the portion of such severance pay set

 

18



--------------------------------------------------------------------------------

forth in respectively, subsection 7(a)(i) or subsection 7(e)(i) above that is
less than the limit prescribed under Treasury Regulation section
1.409A-1(b)(9)(iii)(A) (or any successor provision) (the “Separation Pay
Amount”) shall be payable to the Employee in the manner prescribed in subsection
7(a)(i) or subsection 7(e)(i), as applicable, without regard to the Six Month
Delay. Following the Six Month Delay, (1) to the extent applicable, the Employee
shall receive a lump sum cash payment equal to the Severance Pay or CIC
Severance Pay, as applicable, she otherwise would have received during the Six
Month Period (absent the Six Month Delay) less the Separation Pay Amount and
(2) the Employee shall receive the remainder of her Severance Pay or CIC
Severance Pay, as applicable, in the manner prescribed by subsection 7(a) or
subsection 7(e), as applicable.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

COMPANY:

    EMPLOYEE: By:   /s/  Douglas D. Dirks     By:   /s/  Ann W. Nelson   Name:
Douglas D. Dirks       Name: Ann W. Nelson               Chief Executive Officer
     

 

19